Citation Nr: 0818171	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-18 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension.  

3.  Entitlement to accrued benefits.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel






INTRODUCTION

The veteran served in the Philippine Army, United States 
Armed Forces Far East (USAFFE), with service in the Armed 
Forces of the United States from December 1941 to April 1942 
and from March 1945 to February 1946.  He died in 
January 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  The RO denied entitlement to service 
connection for the cause of the veteran's death, death 
pension, and accrued benefits.  The appellant's disagreement 
with those decisions led to this appeal.  

The issue entitlement to accrued benefits is addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The service department has reported that the veteran 
served in the Philippine Army, USAFFE, with service in the 
Armed Forces of the United States from December 1941 to 
April 1942 and from March 1945 to February 1946.  

2.  The veteran died in January 2005, and at the time of his 
death service connection was in effect for residuals of a 
gunshot wound of the left shoulder, Muscle Group I, rated 
as 10 percent disabling.  

3.  The certificate of death lists cardiorespiratory arrest 
as the immediate cause of the veteran's death, lists COPD 
(chronic obstructive pulmonary disease)-emphysema as the 
antecedent cause, and lists R/O [rule out] PTB (pulmonary 
tuberculosis) as a significant condition contributing to the 
veteran's death.  

4.  There is no evidence that COPD or emphysema was present 
in service, nor is there evidence that active pulmonary 
tuberculosis was present in service or that there was a 
diagnosis of active pulmonary tuberculosis within 3 years of 
the veteran's release from service.  There is no evidence 
that relates the veteran's cardiorespiratory arrest, COPD - 
emphysema, or pulmonary tuberculosis to service.  

5.  There is no competent evidence that relates the veteran's 
death to his service-connected residuals of a gunshot wound 
of the left shoulder or that he had residuals of an in-
service laceration of the forehead that were related to his 
death, nor is there competent evidence that residuals of a 
gunshot wound of the left shoulder or residuals of in-service 
laceration of the forehead were origins of the veteran's 
cardiorespiratory arrest, COPD-emphysema, or any pulmonary 
tuberculosis.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).  

2.  The legal criteria for basic eligibility for nonservice-
connected death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002); 38 C.F.R. 
§§ 3.1, 3.2, 3.3, 3.40, 3.41 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duties to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In a letter dated in June 2005, the RO told the appellant 
that to support a claim for dependency and indemnity 
compensation benefits, the evidence must show that the 
veteran died while on active duty or that the veteran's 
service-connected conditions caused or contributed to the 
veteran's death.  The RO further notified the appellant what 
the evidence must show to establish entitlement to death 
pension benefits and pointed out that basic eligibility to 
nonservice-connected death pension may be shown based on 
service in a regular component of the active military, naval, 
or air service of the United States Armed Forces for a period 
of 90 days or more, one day of which must have been during 
wartime.  The RO explained and emphasized that service in the 
Commonwealth Army (USAFFE), including the recognized 
guerrillas, or service in the new Philippine Scouts does not 
meet this requirement.  

In the June 2005 letter, the RO requested that the appellant 
provide medical evidence that would show a reasonable 
probability that a condition that contributed to the 
veteran's death was caused by injury or disease that began 
during service.  The letter notified the appellant of what 
evidence VA would obtain and what evidence she should submit.  
It explained that VA was responsible for getting relevant 
records from any Federal agency and that on her behalf VA 
would make reasonable efforts to get other relevant records 
she identified and for which she supplied appropriate release 
authorizations.  The letter emphasized to the appellant that 
it was her responsibility to make sure that VA received all 
requested records that were not in the possession of a 
Federal department or agency.

In view of the foregoing, the Board finds that the appellant 
was timely informed to submit all relevant evidence in her 
possession and that she received timely notice of the 
evidence needed to substantiate her claims for service 
connection for the cause of the veteran's death and 
nonservice-connected death pension benefits, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between her and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  The Board acknowledges that the 
appellant has not received notice of downstream elements such 
as effective dates as mandated in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, the denial of the 
underlying claims renders any such question moot, and the 
appellant has not been prejudiced by lack of such notice.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist a claimant.  The veteran's service medical 
records are in the claims file as is MPRC Form 1-632 
pertaining to the service department's service data for the 
veteran.  The appellant provided post-service medical records 
for the veteran and did not request assistance from VA in 
that regard.  A medical opinion need not be sought regarding 
the cause of death claim under 38 C.F.R. § 3.159(c)(4) 
because the record fails to indicate that an event, injury or 
disease that occurred during service and could be linked to 
any disease listed on the death certificate, and there is no 
competent evidence that even suggests a relationship between 
his death and any service-connected disability.  See 
38 C.F.R. § 3.159(c)(4)(B).  Under these circumstances, any 
opinion on whether the death of the veteran was related to 
service would be purely speculative.  It appears that all 
known and available records relevant to the issue decided 
here have been obtained and are associated with the claims 
file.  Therefore, no further assistance with the development 
of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 
38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 444 F.3d 
1328 (Fed Cir. 2006).  

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the appellant.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Cause of death claim

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

To establish service connection for the cause of death, the 
evidence must show that disability incurred in or aggravated 
by service either caused or contributed substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.  For a service connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it causally shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. § 1110.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including active tuberculosis, if 
manifested to a degree of 10 percent or more within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection 
may also be established for disease diagnosed after discharge 
from service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on direct service connection there must 
be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

At the time of the veteran's death, service connection was in 
effect for residuals of a gunshot wound of the left shoulder, 
Muscle Group I, rated as 10 percent disabling.  The 
certificate of death shows the veteran died in January 2005 
and that the immediate cause of his death was 
cardiorespiratory arrest.  The death certificate lists COPD-
emphysema as the antecedent cause and lists R/O pulmonary 
tuberculosis as a significant condition contributing to the 
veteran's death.  The appellant contends that a laceration 
wound to the forehead in service and his gunshot wound of the 
left shoulder could be the origin of the causes of his death 
as an after effect of his service in World War II.  

The Board acknowledges that the service connection has been 
granted for residuals of a gunshot wound of the left shoulder 
that occurred in 1942.  The veteran's service medical records 
show he was hospitalized in July 1945 after he received a 
laceration of his forehead when he was struck on the head by 
a crane in early July 1945.  He was sent to surgery where the 
wound was debrided with primary suture of the laceration of 
the forehead.  The veteran was hospitalized for three weeks, 
and the final diagnosis was wound, lacerated, forehead, 
moderate.  At the veteran's service separation examination in 
February 1946, the examiner noted a scar at that left 
clavicle, but no mention was made of a scar or other residual 
of the laceration of the forehead.  Further, at that time the 
examiner evaluated the veteran's lungs as normal and said 
that chest X-ray showed a healthy chest.  

The earliest post-service medical record is the report of a 
VA examination conducted in January 1955 concerning the 
veteran's claim for service connection for residuals of the 
gunshot wound of the left shoulder.  At that time, the 
veteran did not mention the forehead laceration, nor did he 
report any respiratory complaints.  The examiner noted scars 
at the point of entry and exit of the gunshot wound of the 
left shoulder.  He did not note any other scars, and said 
examination of the head, face, and neck was negative as was 
examination of the respiratory system.  

Post-service medical records document the veteran's 
hospitalization in June 1977 and report diagnosis of a left 
hydrocele and arthritis, but do not relate either disability 
to service.  The only other post-service medical evidence is 
the veteran's final hospital summary showing he was 
hospitalized on the date of his death in January 2005 and 
that the admitting diagnosis was COPD-emphysema-to rule out 
pulmonary tuberculosis.  The veteran was admitted with the 
chief complaint of hard coughing and was noted to have a 
history of recurrent episodes of difficulty breathing, being 
easily fatigued, and having frequent coughing.  Work-up was 
undertaken, including sputum examination for acid-fast 
bacilli.  The veteran died approximately 19 hours after 
admission, and the final diagnosis was COPD-emphysema-to 
rule out pulmonary tuberculosis.  This hospital summary does 
nothing to support the appellant's claim as it does not 
relate any disease or disability to service or to the 
veteran's service-connected residuals of his left shoulder 
gunshot wound.  

Further, there is no medical evidence that cardiorespiratory 
arrest listed as the immediate cause of death on the death 
certificate was related to the veteran's service-connected 
left shoulder gunshot wound residuals or to any incident of 
service, including the laceration wound of the forehead that 
occurred in July 1945.  

The Board is left with the appellant's contentions that the 
veteran's death was somehow related to service or his left 
shoulder gunshot wound or forehead laceration that occurred 
in service, but the record does not show, nor does the 
appellant contend, that she has specialized education, 
training, or experience that would qualify her to provide an 
opinion on this matter.  It is now well established that a 
lay person such as the appellant is not competent to opine on 
medical matters such as diagnoses or etiology of medical 
disorders, and her opinion to the effect that post-service 
disease leading to the veteran's cardiorespiratory arrest, 
i.e., COPD-emphysema, or any pulmonary tuberculosis, had its 
onset in service or is causally related to service or the 
veteran's service-connected residuals of the left shoulder 
gunshot wound is therefore entitled to no weight of probative 
value.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) see 
also 38 C.F.R. § 3.159 (a) (competent medical evidence means 
evidence provided by a person who is qualified by education, 
training or experience to offer medical diagnoses, statements 
or opinions).  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application, and 
service connection for the cause of veteran's death must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

Nonservice-connected death pension

The appellant asserts that she is entitled to nonservice- 
connected death pension benefits.  

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for 
90 days or more during a period of war; or (ii) was, at the 
time of death, receiving or entitled to receive compensation 
or retirement pay for a service-connected disability, and 
(iii) the surviving spouse meets the net worth requirements 
of 38 C.F.R. § 3.274 and has an annual income not in excess 
of the maximum annual pension rate specified in 38 C.F.R. 
§§ 3.23 and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 
38 C.F.R. § 3.3(b)(4).  

In order to establish basic eligibility for VA nonservice-
connected death pension benefits, it is required, in part, 
that the individual with respect to whom pension is claimed 
be a veteran who had active military, naval, or air service.  
See 38 U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. 
§§ 3.1, 3.6.  

"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), (c), (d).  All enlistments and re-enlistments of 
Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Pub. L. 190 as it constituted the sole 
authority for such enlistments during that period.  38 C.F.R. 
§ 3.40(b).  

In June 1954 the service department reported that the veteran 
served in the Philippine Army, USAFFE, with service in the 
Armed Forces of the United States from December 1941 to 
April 1942 and from March 1945 to February 1946.  The 
appellant has not disputed this, and the service department's 
determination is binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see Dacoron v. Brown, 4 Vet. App. 115, 
120 (1993).  

The Board has carefully reviewed the entire record and finds 
there is no competent evidence to contradict the service 
department's determination with respect to the veteran's 
service.  The official documents do not indicate, and the 
appellant has not contended, that the veteran had any service 
that would render her eligible for death pension.  See 
Sarmiento v. Brown, 7 Vet. App. 80 (1994); see also 38 C.F.R. 
§ 3.40.

In this case, the law is dispositive, and basic eligibility 
for death pension benefits is precluded based upon the 
veteran's service, and eligibility for nonservice-connected 
death pension benefits must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to nonservice-connected death pension benefits is 
denied.  


REMAND

The remaining issue on appeal is entitlement to accrued 
benefits.  

The law and regulation governing claims for accrued benefits 
state that upon the death of a veteran, his surviving spouse 
may be paid periodic monetary benefits to which the veteran 
was entitled at the time of his death, and which were due and 
unpaid for a period not to exceed two years, based on 
existing rating decisions or other evidence that was on file 
when the veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000 (2007); see Jones v. Brown, 8 Vet. App. 558, 560 
(1996).  

Under VA regulations, spouse is defined as the surviving 
spouse of the veteran, whose marriage meets the requirements 
of 38 C.F.R. § 3.1(j).  A recognized marriage for VA purposes 
is defined as one that is valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  

As noted in the decision above, at the time of the veteran's 
death in January 2005, service connection was in effect for 
residuals of a gunshot wound of the left shoulder, Muscle 
Group I, rated as 10 percent disabling.  

The record shows that in February 2005, the appellant 
notified the RO of the veteran's death and sent two VA checks 
payable to the veteran with printed notations on the checks 
to the effect that the check dated in early December 2004 was 
for VA compensation for November and the other, dated in late 
December 2004, was for VA compensation for December 2004.  
The appellant stated that the back of the checks had been 
thumb marked by the veteran while he was sick and that the 
checks were not cashed because the banks did not accept 
second endorsements.  The appellant contends that these 
uncashed checks represent accrued benefits to which she is 
entitled.  

The appellant filed her VA Form 21-534, Application or 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits By a Surviving Spouse or Child, in 
June 2005.  With that form and with her February 2005 letter 
to the RO, she submitted a copy of her marriage contract with 
the veteran.  It states that the marriage was performed under 
Article 76 of Republic Act 386.  

In a letter to the appellant dated in June 2005, the RO 
notified the appellant that since her marriage to the veteran 
was solemnized under Article 76, it was necessary that she 
furnish a copy of hers and the veteran's joint affidavit 
showing they lived together as husband and wife for at least 
(5) years and without any legal impediment to their marriage 
and an affidavit from the solemnizing officer showing that he 
ascertained the qualifications of the contracting parties and 
found no legal impediment to the marriage.  

In a letter to the appellant dated in September 2005, the RO 
stated it had not received the joint affidavit of the 
appellant and the veteran and the affidavit from the 
solemnizing officer that it had requested.  In pertinent 
part, the RO went on to say that because of that, it must 
deny the claim for accrued benefits.  Further, on a VA Form 
21-8947, Compensation and Pension Award, dated on the same 
day in September 2005, the RO stated that the reason for 
disallowance was relationship not established.  

With her notice of disagreement, which was received at the RO 
in November 2005, the appellant submitted a certified copy of 
a joint affidavit she and the veteran executed in June 1977 
stating they had been living together as husband and wife for 
more than five years and there was no legal impediment 
between them.  She also submitted a certified copy of a 
June 1977 affidavit by a municipal judge who certified that 
he solemnized the marriage of the veteran and the appellant 
and that before he did so he took steps to ascertain their 
ages and other qualification and found no legal impediment to 
their marriage.  He stated that the affidavit was executed 
for the purposes enumerated in Article 76 of Republic Act 386 
otherwise known as the New Civil Code of the Philippines.  

Subsequent to the receipt of these documents, the RO issued a 
statement of the case in March 2006 in which it continued to 
deny entitlement to accrued benefits.  The statement of the 
case did not mention the affidavits, nor did it make any 
statement regarding whether the RO had made a new 
determination as to whether the appellant was, or was not, 
deemed to be the veteran's surviving spouse.  

Further, with respect to the accrued benefits claim, not only 
did the RO fail to make a determination as to whether the 
appellant is the veteran's surviving spouse, at no time, 
including in the statement of the case, did the RO refer to 
the returned checks for the veteran's VA compensation for 
November 2004 and December 2004, the two months prior to his 
death in January 2005, including whether those amounts may 
have been paid to the appellant, but not recorded in the 
claims file.  

In light of the foregoing, the Board must remand the accrued 
benefits claim to obtain additional information and for 
further consideration of the claim by the agency of original 
jurisdiction.

Accordingly, the case is REMANDED for the following action:

1.  After review of the record, make an 
explicit determination as to whetter 
the appellant is the surviving spouse 
of the veteran for accrued benefits 
purposes.  

2.  Make an explicit determination as 
to whether VA received uncashed checks 
with the veteran as payee, one dated 
December 1, 2004, in the amount of 
$53.00 for compensation for 
November 2004, and the other dated 
December 30, 2004, in the amount of 
$54.00 for compensation for 
December 2004.  (In this regard, the 
Board notes that in June 2005 the 
appellant submitted photocopies of 
those checks and a copy of her 
February 2005 letter stating she was 
returning them to the RO.)  

3.  Make a determination as to whether 
the combined amount of those checks, 
$107.00, has been awarded or paid to 
the appellant without record of such in 
the claims file.  

4.  Thereafter, readjudicate the claim 
of entitlement to accrued benefits.  If 
the claim remains denied, issue an 
appropriate supplemental statement of 
the case that includes a finding as to 
whether the appellant is the surviving 
spouse of the veteran and a finding as 
to whether the uncashed checks dated 
December 1, 2004, and 
December 30, 2004, dates that were 
prior to the veteran's death in 
January 2005, represented accrued 
benefits.  If a supplemental statement 
of the case is issued, the appellant 
should be provided an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


